FILED
                            NOT FOR PUBLICATION
                                                                            NOV 14 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALBA ZUCELY AGUILAR GUZMAN,                      No.   11-73819

              Petitioner,                        Agency No. A088-720-384
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 5, 2017**
                                Pasadena, California

Before: RAWLINSON and N.R. SMITH, Circuit Judges, and KORMAN,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
      Alba Zucely Aguilar Guzman petitions for review of the decision of the

Board of Immigration Appeals (BIA) affirming the immigration judge’s (IJ) denial

of her application for asylum and related relief.

      Guzman testified at the hearing before the IJ that she fears persecution

and/or torture if she returns to her native Guatemala. Specifically, she claimed that

her husband, formerly the mayor of Santa Ana Huista, Guatemala, had been

murdered because he supported a particular political candidate, and that she fears

that those who murdered him will kill her too. Nevertheless, when she first arrived

in the United States, Guzman swore under oath that, even though her husband had

been killed in Guatemala, she was not afraid to return there, and that she had come

to the United States in order to work. Finding that Guzman had not given a

reasonable explanation for the discrepancy between her initial sworn statement and

her later testimony, the IJ decided to “give no credence to any of [her] testimony.”

Consequently, the IJ proceeded to deny her applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

      Although the record evidence demonstrates that at least some of Guzman’s

testimony before the IJ was true, under the Real ID Act, “only the most

extraordinary circumstances will justify overturning an adverse credibility

determination.” Jibril v. Gonzales, 423 F.3d 1129, 1138 n.1 (9th Cir. 2005).


                                           2
Indeed, reversing an IJ’s credibility determination requires a finding “that the

evidence not only supports [a contrary] conclusion, but compels it.” Rizk v. Holder,

629 F.3d 1083, 1087 (9th Cir. 2011) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

481 n.1 (1992)). Such evidence is absent here.

       Specifically, Guzman attempted to explain away her initial sworn statement

by claiming that she was bullied by immigration officials into downplaying her

fears. Nevertheless, after hearing testimony from both Guzman and the officials

who interviewed her at the border, the IJ concluded that Guzman failed to provide

a reasonable explanation for the discrepancy between her sworn statement and her

later testimony. Nothing in the record compels the conclusion that this finding was

incorrect. Guzman argues that the IJ and BIA ignored inconsistencies in the

immigration officers’ testimony, but she cannot identify a single point of

contradiction in their respective accounts. Neither does the record support

Guzman’s claim that Officer Moreno exhibited “extraordinary bias.” As we have

stated, “[i]f the IJ reasonably rejects the alien’s explanation, or if the alien fails to

provide a plausible explanation, the IJ may properly rely on an inconsistency as

support for an adverse credibility determination.” Id. at 1088 (internal citations

omitted).

PETITION DENIED.


                                             3